Name: Council Regulation (EEC) No 1300/78 of 6 June 1978 amending Regulation (EEC) No 1703/72 laying down 'inter alia' rules for the Community financing of expenditure arising from the implementation of the 1971 Food-Aid Convention
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31978R1300Council Regulation (EEC) No 1300/78 of 6 June 1978 amending Regulation (EEC) No 1703/72 laying down 'inter alia' rules for the Community financing of expenditure arising from the implementation of the 1971 Food-Aid Convention Official Journal L 160 , 17/06/1978 P. 0012 - 0012 Finnish special edition: Chapter 11 Volume 37 P. 0065 Swedish special edition: Chapter 11 Volume 37 P. 0065 Greek special edition: Chapter 03 Volume 21 P. 0156 Spanish special edition: Chapter 03 Volume 14 P. 0122 Portuguese special edition Chapter 03 Volume 14 P. 0122 COUNCIL REGULATION (EEC) No 1300/78 of 6 June 1978 amending Regulation (EEC) No 1703/72 laying down "inter alia" rules for the Community financing of expenditure arising from the implementation of the 1971 Food-Aid Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 3 (1) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1125/78 (3), provides for the fixing of a single intervention price for certain cereals, including common wheat, and of a reference price for common wheat of bread-making quality; Whereas, with effect from the 1977/78 marketing year, wheat of bread-making quality may, under special intervention measures, be bought in to intervention at the reference price; Whereas common wheat of bread-making quality may, therefore, be supplied as food aid; Whereas Council Regulation (EEC) No 1703/72 of 3 August 1972 laying down inter alia rules for the Community financing of expenditure arising from the implementation of the 1971 Food-Aid Convention (4), refers only to the intervention price, in particular in Article 7 thereof concerning the price at which goods are handed over in implementation of the aforesaid Convention; Whereas, since certain food-aid measures may take the form of common wheat or common wheat of bread-making quality, the goods should be supplied at the appropriate price, HAS ADOPTED THIS REGULATION: Article 1 Paragraph 1 of Article 7 of Regulation (EEC) No 1703/72 is replaced by the following text: "The price at which the intervention agency hands over goods in implementation of the 1971 Food-Aid Convention shall be, as appropriate, the single intervention price or the reference price for the month in which the goods are removed from intervention." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 1978. For the Council The President K.B. ANDERSEN (1)OJ No C 108, 8.5.1978, p. 56. (2)OJ No L 281, 1.11.1975, p. 1. (3)OJ No L 142, 30.5.1978, p. 21. (4)OJ No L 180, 8.8.1972, p. 1.